Citation Nr: 9919994	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a genitourinary 
condition, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO decision which denied service 
connection for a genitourinary condition, including as 
secondary to herbicide (Agent Orange) exposure.  A personal 
hearing was held before an RO hearing officer in March 1998.  
A hearing was conducted before a member of the Board at the 
RO (i.e. a Travel Board hearing) in November 1998.

At the November 1998 Travel Board hearing, the veteran 
submitted duplicate copies of service medical records which 
were already of record and had previously been considered by 
the RO.  He indicated he did not waive RO consideration of 
the such evidence, but such evidence need not be referred to 
the RO for its review pursuant to 38 C.F.R. § 20.1304 (1998) 
since the RO has already considered this evidence.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a genitourinary 
condition, including as due to herbicide exposure.


CONCLUSION OF LAW

The veteran's claim for service connection for a 
genitourinary condition, including as due to herbicide 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1966 
to February 1969, including service in Vietnam.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
July 1966, the veteran's genitourinary system was listed as 
normal.  The examiner noted that the veteran underwent a 
bilateral hernia repair in 1954, with no current disability.  
A July 1966 treatment note shows that the veteran reported a 
history of a pre-service hernia repair, and complained of 
pain in the residual scar when he performed the low crawl; on 
examination, there was no hernia.  In September 1966, the 
veteran reported that he hurt the right hernia area on a 
physical fitness test; the examiner found no hernia, and 
noted pain in the scar from the previous hernia repair.  An 
August 1967 treatment note (from the period in which the 
veteran was stationed in Germany) indicates that the veteran 
complained of a urethral discharge for three days; the 
diagnosis was gonorrhea.  Follow-up treatment notes dated 
later that month reflect treatment with antibiotic 
medication.  

Treatment records from March 1968 treatment note that the 
veteran reported a urethral discharge for two days with 
dysuria, and said his last sexual contact was five days 
previously, in Bangkok, where he first noted a discharge and 
was treated with an injection.  The diagnosis was gonorrhea, 
which was treated with penicillin.  In April 1968, the 
veteran reported occasional penile discharge since March 1968 
with no dysuria; a laboratory test was negative for 
gonorrhea, and the diagnostic impression was nonspecific 
urethritis.  Antibiotics were prescribed.  In August 1968, 
the veteran complained of pain in the right inguinal area 
with tenderness since lifting something two days previously.  
He denied urethral discharge and dysuria.  On examination, 
there was a well-healed right inguinal herniorrhaphy without 
recurrence.  A urinalysis was negative, and the diagnostic 
impression was a probable strain.  In October 1968, the 
veteran was treated for pediculosis pubis (pubic lice).

On medical examination performed for separation purposes in 
February 1969, the veteran's genitourinary system was normal.  
In a report of medical history dated in February 1969, the 
veteran reported a history of venereal disease, and denied a 
history of frequent or painful urination, or blood in the 
urine.  

Post-service medical records are negative for a genitourinary 
condition until 1977.  Private medical records dated from 
August 1977 to October 1977 from Cleveland Clinic reflect 
treatment for infertility.  An initial treatment note shows 
that the veteran reported that he and his wife had been 
unsuccessfully trying to have children for four years and 
that he received treatment for infertility by Dr. Abrue, a 
urologist, three years ago.  An August 1977 treatment note 
indicates the following diagnostic impression:  primary 
infertility and a history of bilateral cryptorchidism and 
repair.  The examiner opined that the veteran might have a 
possible surgical injury to the vas deferens bilaterally or 
primary gonadal problems.  An October 1977 operative report 
shows that the veteran underwent a bilateral testis biopsy; 
the diagnostic impression was oligospermia (deficiency in the 
number of sperm in semen) probably secondary to severe 
testicular dysgenesis (defective development).

In May 1983, the veteran underwent a VA Agent Orange registry 
examination.  He complained of a low sperm count, and said he 
underwent prostate surgery in 1983.  The diagnosis was 
infertility, and the examiner stated that the year of onset 
for such diagnosis was uncertain.

In June 1997, the veteran submitted a claim for service 
connection for a genitourinary condition secondary to Agent 
Orange exposure.  He reported treatment for this condition by 
Dr. D. Fuerst, Dr. R. Platt, and Dr. J. Clarke, Jr., private 
physicians.

Clinical records dated in October 1997 from a private 
physician, M. Serene, M.D., reflect treatment for 
prostatitis, right epididymitis, and a small varicocele of 
the right testicle.  An October 1997 treatment note shows 
that the veteran reported similar episodes for 20 years, 
since he was in Vietnam.  By letters dated in October 1997, 
Dr. Serene stated that he examined the veteran in October 
1997, and the veteran complained of a five to six-month 
history of pain in the right testicle, and a long history of 
urologic problems.  By letter dated later that month, Dr. 
Serene stated that the veteran continued to have symptoms 
despite medication, and that he performed a cystoscopy on the 
veteran, which revealed no urethral strictures, although 
there was moderate benign prostatic hypertrophy with erythema 
and edema which was consistent with continuing prostatitis.  
He said a physical examination of the genitalia was within 
normal limits.

By a statement received in February 1998, the veteran said 
his current genitourinary condition began during active duty 
service, either due to Agent Orange exposure or due to an 
unknown etiology.  He said he had at least 8 operations for 
genitourinary problems since he was 22 or 23 years old.  He 
stated that he first had such problems in 1970 or 1971, after 
returning from Vietnam, and did not have such problems prior 
to service or while stationed in Germany.  He said he was 
treated for a genitourinary condition by Dr. A. Abrue in 1970 
or 1971, but that Dr. Abrue was deceased and his medical 
records were unavailable.  He said he was told that Dr. 
Fuerst's medical records were sent to the Akron Clinic.

At a March 1998 RO hearing, the veteran reiterated many of 
his assertions.  He said he had 3 major operations and 10 
minor operations for a genitourinary condition.  He said all 
of his doctors related his problem to prostatitis, but he 
believed his condition was related to an in-service 
testicular injury in 1966.  He reported infertility and blood 
in his urine, and said he might have to have his right 
testicle removed.  He stated that he was treated for a 
genitourinary condition by Dr. Fuerst but that his medical 
records were unavailable.

In March 1998, the RO attempted to obtain treatment records 
from the Akron Clinic.  In a note dated in March 1998, the 
Akron Clinic stated that they were unable to identify the 
veteran as a patient.

In June 1998, the veteran asserted that he was treated for an 
injury to the right testicle in July 1966, and enclosed a 
duplicate copy of service medical records dated in July and 
September 1966 reflecting treatment for pain of a residual 
scar at the site of a pre-service hernia repair.  

At a November 1998 Travel Board hearing, the veteran 
reiterated many of his assertions, and submitted duplicate 
copies of some of his service medical records.  He said he 
injured his right testicle in 1966, during service, and that 
he also had pain and swelling in his right testicle in 1968.  
He said that after service, beginning in 1970 or 1971, he 
began to have recurrent genitourinary problems which 
necessitated surgery.  He said he originally believed his 
current genitourinary condition was related to Agent Orange 
exposure, but now believed it was caused by an in-service 
injury.  He said he did not believe he had prostatitis since 
such condition usually occurred in older men.


II.  Analysis

The veteran claims service connection for a genitourinary 
condition which he asserts was incurred during military 
service, including as secondary to Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in  service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset), porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet.App. 164 (1999). 

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veteran's 1966-1969 
active duty are negative for a chronic genitourinary disease.  
Although the veteran claims that certain records show 
treatment for a testicular injury, such records do not show 
such an injury and in fact relate to treatment for pain in 
the area of a scar from a pre-service hernia repair.  He was 
treated for gonorrhea in 1967 and 1968, and for nonspecific 
urethritis in 1968.  The service records only show acute and 
transitory genitorurinary conditions which resolved without 
residual disability.  On medical examination performed for 
separation purposes in February 1969, his genitourinary 
system was normal.

Post-service medical records do not show a chronic 
genitourinary condition for a number of years after service.  
He was diagnosed with a genitourinary condition in 1977 and 
then gave a history of treatment by a urologist three years 
previously.  A 1977 testicular biopsy indicated a diagnosis 
of oligospermia (low sperm count) probably secondary to 
severe testicular dysgenesis (defective development).  Later 
private medical records reflect treatment for prostatitis and 
epididymitis in 1997.

The veteran has asserted that his current genitourinary 
conditions began in service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology, and his statements on such matters do not serve to 
make his claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Some of the medical records show that the 
veteran reported a history of a genitourinary condition since 
service in Vietnam.  Such a mere transcription of the 
veteran's self-reported history does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995). 

The Agent Orange presumption for service incurrence does not 
apply to the veteran's claim for service connection because 
his current genitourinary disorders (e.g., oligospermia, 
prostatitis, and epididymitis) are not among the listed 
conditions subject to the law.  Prostate cancer is subject to 
the Agent Orange presumption, but the veteran does not have 
such condition.  Moreover, a well-grounded claim for service 
connection on a direct basis is not presented as the veteran 
has not submitted any evidence of actual Agent Orange 
exposure plus competent medical evidence linking his current 
genitourinary conditions with such Agent Orange exposure or 
other incidents of service.  McCartt, supra; Brock v. Brown, 
10 Vet. App. 155 (1997); Caluza, supra.  

Absent such competent evidence, as described above, the claim 
for service connection for a genitorurinary condition, 
including as due to Agent Orange exposure, must be denied as 
not well grounded.


ORDER

Service connection for a genitourinary condition, including 
as secondary to herbicide exposure, is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

